TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 14, 2018



                                       NO. 03-19-00263-CR


                                 Aaron Richard Davison, Appellant

                                                v.

                                   The State of Texas, Appellee




   APPEAL FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
           BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment revoking community supervision entered by the trial court.

Having reviewed the record and the parties’ arguments, the Court holds that there was no error in

the court’s judgment revoking community supervision requiring reversal. However, there was

error in the judgment revoking community supervision that requires correction. Therefore, the

Court modifies the trial court’s judgment revoking community supervision to reflect that the

“Offense for which Defendant Convicted” is “Failure to Stop and Render Aid” and that

appellant’s “Plea to Motion to Adjudicate” was “True.” The judgment revoking community

supervision, as modified, is affirmed. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.